
	

113 HR 861 IH: Elder Abuse Victims Act of 2013
U.S. House of Representatives
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 861
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2013
			Mr. King of New York
			 (for himself, Ms. Schakowsky,
			 Mr. Hastings of Florida,
			 Mr. Grijalva,
			 Mr. Owens, and
			 Mr. Ellison) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To better protect, serve, and advance the rights of
		  victims of elder abuse and exploitation by establishing a program to encourage
		  States and other qualified entities to create jobs designed to hold offenders
		  accountable, enhance the capacity of the justice system to investigate, pursue,
		  and prosecute elder abuse cases, identify existing resources to leverage to the
		  extent possible, and assure data collection, research, and evaluation to
		  promote the efficacy and efficiency of the activities described in this
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Elder Abuse Victims Act of
			 2013.
		2.DefinitionsIn this Act—
			(1)the terms abuse,
			 elder, elder justice, exploitation, and
			 neglect have the meanings given those terms in section 2011 of the
			 Social Security Act (42 U.S.C. 1397j);
			(2)the term
			 elder abuse includes neglect and exploitation;
			(3)the term
			 Director means the Director of the Office appointed under section
			 3(b);
			(4)the term
			 Office means the Office of Elder Justice established under section
			 3(a);
			(5)the term
			 State means each of the several States of the United States, the
			 District of Columbia, the Commonwealth of Puerto Rico, and any other territory
			 of possession of the United States; and
			(6)the term
			 task force means a multidisciplinary task force on elder justice
			 established or designated under section 5(c)(1).
			3.Office of Elder
			 Justice
			(a)In
			 generalThere is established within the Department of Justice an
			 office to be known as the Office of Elder Justice, which shall address issues
			 relating to elder abuse.
			(b)DirectorThe
			 Office shall be headed by a Director who shall—
				(1)be appointed by
			 the President, by and with the advice and consent of the Senate, from among
			 individuals with experience and expertise in elder abuse; and
				(2)serve as counsel
			 to the Attorney General on elder justice and elder abuse.
				(c)ResponsibilitiesThe
			 Director shall—
				(1)create, compile,
			 evaluate, and disseminate materials and information, and provide the necessary
			 training and technical assistance, to assist States and units of local
			 government in—
					(A)investigating,
			 prosecuting, pursuing, preventing, understanding, and mitigating the impact
			 of—
						(i)physical, sexual,
			 and psychological abuse of elders;
						(ii)exploitation of
			 elders, including financial abuse and scams targeting elders; and
						(iii)neglect of
			 elders; and
						(B)assessing,
			 addressing, and mitigating the physical and psychological trauma to victims of
			 elder abuse;
					(2)collect data and
			 perform an evidence-based evaluation to—
					(A)assure the
			 efficacy of measures and methods intended to prevent, detect, respond to, or
			 redress elder abuse; and
					(B)evaluate the
			 number of victims of elder abuse in each State and the extent to which the
			 needs of the victims are served by crime victim services, programs, and sources
			 of funding;
					(3)publish a report,
			 on an annual basis, that describes the results of the evaluations conducted
			 under
			 paragraphs (1) and
			 (2), and submit the report to each
			 Federal agency, each State, and the Committee on the Judiciary and the Special
			 Committee on Aging of the Senate and the Committee on the Judiciary of the
			 House of Representatives;
				(4)evaluate training
			 models to determine best practices, create replication guides, create training
			 materials for law enforcement officers, prosecutors, judges, emergency
			 responders, individuals working in victim services, adult protective services,
			 social services, and public safety, medical personnel, mental health personnel,
			 financial services personnel, and any other individuals whose work may bring
			 them in contact with elder abuse regarding how to—
					(A)conduct
			 investigations in elder abuse cases;
					(B)address
			 evidentiary issues and other legal issues; and
					(C)appropriately
			 assess, respond to, and interact with victims and witnesses in elder abuse
			 cases, including in administrative, civil, and criminal judicial
			 proceedings;
					(5)conduct, and
			 update on a regular basis, a study of laws and practices relating to elder
			 abuse, including—
					(A)a comprehensive
			 description of State laws and practices;
					(B)an analysis of the
			 effectiveness of State laws and practices, including—
						(i)whether the State
			 laws are enforced; and
						(ii)if
			 enforced—
							(I)how the State laws
			 are enforced; and
							(II)how enforcement
			 of the State laws has effected elder abuse within the State;
							(C)a review of State
			 definitions of the terms abuse, neglect, and
			 exploitation in the context of elder abuse cases;
					(D)a review of State
			 laws that mandate reporting of elder abuse, including adult protective services
			 laws, laws that require the reporting of nursing home deaths or suspicious
			 deaths of elders to coroners or medical examiners, and other pertinent
			 reporting laws, that analyzes—
						(i)the
			 impact and efficacy of the State laws;
						(ii)whether the State
			 laws are enforced;
						(iii)the levels of
			 compliance with the State laws; and
						(iv)the
			 response to, and actions taken as a result of, reports made under the State
			 laws;
						(E)a review of State
			 evidentiary, procedural, sentencing, choice of remedies, and data retention
			 issues relating to elder abuse;
					(F)a review of State
			 fiduciary laws, including laws relating to guardianship, conservatorship, and
			 power of attorney;
					(G)a review of State
			 laws that permit or encourage employees of depository institutions (as defined
			 in section 3(c)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)(1))
			 and State credit unions (as defined in section 101 of the Federal Credit Union
			 Act (12 U.S.C. 1752)) to prevent and report suspected elder abuse;
					(H)a review of State
			 laws used in civil court proceedings to prevent and address elder abuse;
					(I)a review of State
			 laws relating to fraud and related activities in connection with mail,
			 telemarketing, the Internet, or health care;
					(J)a review of State
			 laws that create programs, offices, or entities that address or respond to
			 elder abuse; and
					(K)an analysis of any
			 other State laws relating to elder abuse; and
					(6)carry out such
			 other duties as the Attorney General determines necessary in connection with
			 enhancing the understanding, prevention, and detection of, and response to,
			 elder abuse.
				4.Data
			 collectionThe Attorney
			 General, in consultation with the Secretary of Health and Human Services,
			 shall, on an annual basis—
			(1)collect from
			 Federal, State, and local law enforcement agencies and prosecutor offices
			 statistical data relating to the incidence of elder abuse, including data
			 relating to—
				(A)the number of
			 elder abuse cases referred to law enforcement agencies, adult protective
			 services, or any other State entity tasked with addressing elder abuse;
				(B)the number and
			 types of such cases filed in Federal, State, and local courts; and
				(C)the outcomes of
			 the cases described in
			 subparagraphs (A) and
			 (B) and the reasons for such
			 outcomes;
				(2)identify common
			 data points among Federal, State, and local law enforcement agencies and
			 prosecutor offices that would allow for the collection of uniform national data
			 related to elder abuse;
			(3)publish a summary
			 of the data collected under
			 paragraphs (1) and
			 (2);
			(4)identify—
				(A)the types of data
			 relevant to elder abuse that should be collected; and
				(B)what entity is
			 most capable of collecting the data described in
			 subparagraph (A); and
				(5)develop
			 recommendations for collecting additional data relating to elder abuse.
			5.Elder victims
			 grant program
			(a)In
			 generalThe Director may make grants and provide technical
			 assistance to not more than 15 States to assist the States in developing,
			 establishing, and operating programs designed to improve—
				(1)the response to
			 cases of elder abuse in a manner that limits additional trauma to the elder
			 victims; and
				(2)the investigation
			 and prosecution of cases of elder abuse.
				(b)EligibilityA
			 State is eligible to receive a grant under this section if the State—
				(1)has a crime
			 victims compensation program that meets the criteria described in section
			 1403(b) of the Victims of Crime Act of 1984 (42 U.S.C. 10602(b)); and
				(2)is in compliance
			 with
			 subsection (c).
				(c)Establishment of
			 task force
				(1)In
			 generalIn order to be eligible to receive a grant under this
			 section, a State shall establish or, subject to
			 paragraph (5), designate a
			 multidisciplinary task force on elder justice that is composed of professionals
			 with knowledge and experience relating to the criminal justice system and
			 issues of elder abuse.
				(2)Membership
			 requirementExcept as provided in
			 paragraph (6), a task force established
			 or designated in accordance with this subsection shall include—
					(A)representatives
			 from law enforcement agencies, such as police officers, sheriffs and deputy
			 sheriffs, detectives, public safety officers, corrections officers,
			 investigators and victims' service personnel;
					(B)a representative
			 from the crime victim compensation program of the State;
					(C)judicial and legal
			 officers, including individuals who work on cases of elder abuse;
					(D)elder justice and
			 elder law advocates, including local agencies on aging and local public and
			 private agencies and entities relating to elder abuse and other crimes against
			 elders;
					(E)health and mental
			 health professionals;
					(F)representatives
			 from social services agencies in the State; and
					(G)family members of
			 victims of elder abuse.
					(3)Review and
			 evaluationA task force established or designated in accordance
			 with this subsection shall—
					(A)review and
			 evaluate the investigative, administrative, and judicial responses to cases of
			 elder abuse in the State;
					(B)make
			 recommendations to the State based on the review and evaluation conducted under
			 subparagraph (A), including
			 recommendations relating to—
						(i)modifying the
			 investigative, administrative, and judicial response to cases of elder abuse in
			 a manner that—
							(I)reduces additional
			 trauma to the elder victim; and
							(II)ensures
			 procedural fairness to the individual accused of elder abuse; and
							(ii)experimental,
			 model, and demonstration programs for testing innovative approaches and
			 techniques that may improve the rate of successful prosecution or enhance the
			 effectiveness of judicial and administrative action in elder abuse cases, and
			 which ensure procedural fairness to the accused, including a determination of
			 which programs are most effective; and
						(C)submit the
			 recommendations described in
			 subparagraph (B) to the Office.
					(4)Task force
			 alternativeIf determined
			 appropriate by the Director, a State may comply with the eligibility
			 requirement described in
			 paragraph (1) by designating a commission
			 or task force established by a State before January 1, 2013, with membership
			 and functions comparable to those described in
			 paragraphs (2) and
			 (3), respectively, as the task force on
			 elder justice required under such
			 paragraph (1).
				(5)Task force
			 membership waiverThe Director may waive, in part, the task force
			 membership requirements under
			 paragraph (2) for a State that
			 demonstrates a need for the waiver.
				(d)Use of
			 fundsGrant funds awarded under this section may be used by a
			 State to support—
				(1)State and local
			 prosecutor offices and courts in elder abuse matters, including—
					(A)hiring or paying
			 salary and benefits for employees and establishing or implementing units
			 designated to work on elder justice issues in State prosecutors' offices and
			 State courts; and
					(B)hiring or paying
			 salary and benefits for an employee to coordinate elder justice-related cases,
			 training, technical assistance, and policy development for State and local
			 prosecutors and courts;
					(2)State and local
			 law enforcement agencies investigating cases of elder abuse; and
				(3)adult protective
			 services.
				(e)State
			 reportsNot later than 1 year after a State receives grant funds
			 under this section, the State shall submit to the Director a report that
			 includes—
				(1)an evaluation of
			 the effectiveness of the grant program;
				(2)a list of all laws
			 of the State relating to elder abuse; and
				(3)any other
			 information the Director may require.
				(f)Evaluation and
			 reportNot later than 1 year after the date on which the Director
			 makes available the final funds awarded under a grant under this section, the
			 Director shall—
				(1)evaluate the grant
			 program established under this section; and
				(2)submit to the
			 appropriate congressional committees a report on the evaluation conducted under
			 paragraph (1), including recommendations
			 on whether the grant program should be continued.
				6.Elder Justice
			 Coordinating CouncilSection
			 2021(b)(1)(B) of the Social Security Act (42 U.S.C. 1397k(b)(1)(B)) is amended
			 by striking (or the Attorney General's designee) and inserting
			 (or the Director of the Office of Elder Justice).
		7.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $20,000,000 for each of
			 fiscal years 2014 through 2016. Such sums shall be derived from amounts
			 appropriated in each such fiscal year for General Administration, Salaries and
			 Expenses, for the Department of Justice.
		
